EXHIBIT 10.5
 
INVESTMENT AGREEMENT
 
INVESTMENT AGREEMENT (this "Agreement"), dated as of April 21, 2008 by and
between InVeritas Medical Diagnostics, Inc., a Colorado corporation (the
"Company"), and Graham Cooper  (the "Investor").
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Three Hundred Thousand dollars
($300,000) to purchase up to 6,000,000 shares (the “Shares”) of common stock of
the Company (the “Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder.
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
I.  
PURCHASE AND SALE OF SHARES.

 
A.  Purchase and Sale of Shares. Subject to the terms and conditions set forth
herein, the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company Shares at a price of $0.05 per share. The Shares are
sometimes referred to herein as the “Securities.”
 
B. Delivery of Put Notices. Subject to the terms and conditions hereof, and from
time to time during the period commencing on April 21, 2008 through December 31,
2008, the Company may, in its sole discretion, deliver a notice to the Investor
stating the amount the Company intends to sell to the Investor (the “Put
Amount”) pursuant to the terms of this Agreement on a specified date (the “Put
Notice”).
 
C. Investor’s Obligation to Purchase Shares. Subject to the conditions set forth
in this Agreement, following the Investor's receipt of a validly delivered Put
Notice, the Investor shall be required to purchase from the Company the number
of Shares specified in the Put Notice.
 
II.  
INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
The Investor represents and warrants to the Company, and covenants, that:
 
1

--------------------------------------------------------------------------------


 
A. Sophisticated Investor. The Investor has, by reason of his business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (ii) protecting his own
interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.
 
B. Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
C. Accredited Investor. Investor represents and warrants that he is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, and that he is able to bear the economic
risk of any investment in the Shares.
 
D. Opportunity to Discuss. The Investor has received all materials relating to
the Company's business, finance and operations which he has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company's management.
 
E. Investment Purposes. The Investor is purchasing the Securities for his own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).
 
III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth in the Schedules attached hereto, or as disclosed on the
Company's the SEC Documents (as defined below), the Company represents and
warrants to the Investor that:
 
A.  Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction of its
organization.  The Company has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted, and is
registered or qualified to do business and in good standing in each jurisdiction
in which the nature of the business conducted by it or the location of the
properties owned or leased by it requires such qualification and where the
failure to be so qualified would have a material adverse effect upon the
Company’s financial condition (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.
 
2

--------------------------------------------------------------------------------


 
B. Authorization; Enforcement; Compliance with Other Instruments.
 
(i) The Company has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement, and when executed and delivered by
the Company will constitute legal, valid and binding agreement of the Company
enforceable against the Company in accordance with their terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(ii) The execution and delivery of this Agreement by the Company and the
consummation by it, of the transactions contemplated hereby have been duly and
validly authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.
 
C. Capitalization. The Shares to be sold pursuant to hereunder have been duly
authorized, and when issued and paid for in accordance with the terms of the
Agreements will be duly and validly issued, fully paid and nonassessable. The
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase
securities.   No preemptive right, co-sale right, right of first refusal,
registration right, or other similar right exists with respect to the Common
Stock or the issuance and sale thereof (other than any such rights for which the
Company has obtained waivers in respect thereof). There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
common stock of the Company to which the Company is a party or, to the knowledge
of the Company, between or among any of the Company’s stockholders.  The Company
does not have any so-called stockholder rights plan or “poison pill” and there
are no “shark-repellant” charter or bylaw provisions or so-called “state
antitakeover” statutes applicable, in any case, to all or any portion of the
transactions contemplated hereby, including, without limitation, issuance of the
Shares.
 
D. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws; or (ii) conflict with,
or constitute a material default (or an event which with notice or lapse of time
or both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company or
any of its Subsidiaries is a party, or to the Company's knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and the rules
and regulations of the Principal Market or principal securities exchange or
trading market on which the Common Stock is traded or listed) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.
 
3

--------------------------------------------------------------------------------


 
E. SEC Documents and Financial Statements. As of the date hereof, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The Company has delivered to the Investor or its representatives,
or they have had access through EDGAR to, true and complete copies of the SEC
Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board ("PCAOB") consistently applied,
during the periods involved (except (I) as may be otherwise indicated in such
financial statements or the notes thereto, or (II) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.
 
F. Absence of Certain Changes.  Except as set forth in the SEC Documents, the
Company does not intend to change the business operations of the Company in any
material way. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any bankruptcy law nor does
the Company or its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings.
 
4

--------------------------------------------------------------------------------


 
G. Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or the Company's
Subsidiaries' officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.
 
H. Acknowledgement Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further represents to the Investor that the
Company's decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
I.  Intellectual Property Rights. (i) The Company owns or possesses sufficient
rights to use all material patents, patent rights, trademarks, copyrights,
licenses, inventions, trade secrets, trade names and know-how (collectively,
“Intellectual Property”) as owned or possessed by it, or that are necessary for
the conduct of its business as now conducted or as proposed to be conducted,
except where the failure to currently own or possess would not have a Material
Adverse Effect, (ii) the Company has not received any notice of, or has any
knowledge of, any asserted infringement by the Company of, any rights of a third
party with respect to any Intellectual Property that, individually or in the
aggregate, would have a Material Adverse Effect, and (iii) the Company has not
received any notice of, or has no knowledge of, infringement by a third party
with respect to any Intellectual Property rights of the Company that,
individually or in the aggregate, would have a Material Adverse Effect.
 
J. No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Common Stock offered hereby.
 
K. No Brokers, Finders or Financial Advisory Fees or Commissions.  No brokers,
finders or financial advisory fees or commissions will be payable by the Company
with respect to the transactions contemplated by this Agreement, other than
disclosed in this Agreement.
 
L. Use of Proceeds. The Company will use the proceeds from the sale of the
Shares  for general corporate and working capital purposes or for other purposes
that the Board of Directors deem to be in the best interest of the Company.
 
IV. TERMINATION. This Agreement shall terminate upon any of the following
events:
 
(a) when the Investor has purchased an aggregate of Three Hundred Thousand
Dollars ($300,000) in Shares of the Company pursuant to this Agreement; or,
 
(b) on the date which is thirty-six (36) months after the date hereof.
 
5

--------------------------------------------------------------------------------


 
V. MISCELLANEOUS
 
A. Notice.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), or (c) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:


InVeritas Medical Diagnostics, Inc.
The Green House
Beechwood Business Park North
Inverness, Scotland 1V2 3BL
Attn:  ________________
Telephone:  (011 44-1463-667-347 
Facsimile_________


 
With a copy to (which shall not constitute notice):
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn:  Richard A. Friedman, Esq.
Telephone: (212) 930-9700
Facsimile: (212) 930-9725


If to the Investor, to his address and facsimile number set forth at the end of
this Agreement, or to such other address and/or facsimile number and/or to the
attention of such other person as specified by written notice given to the
Company five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (a) given by the recipient of such notice, consent,
waiver or other communication, (b) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, or (c) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (a), (b) or (c) above, respectively.
 
B. Entire Agreement; Amendment.  This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by both parties
hereto.
 
C. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
6

--------------------------------------------------------------------------------


 
D. Governing Law; Jurisdiction; Waiver of Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in New York for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereby irrevocably waives any right it may have, and agrees not
to request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Agreement or any transaction contemplated
hereby.
 
D. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
E. Successors And Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
party may assign his/its rights hereunder without the consent of the other
party, which consent shall not be unreasonably withheld.
 
F. No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
G. Survival.  The representations and warranties of the Company and the Investor
contained herein shall survive closing for a period of two years.
 
H. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
I. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
J. Legal Representation.  The Investor acknowledges that: (a) he has read this
Agreement and the exhibits hereto; (b) he understands that the Company has been
represented in the preparation, negotiation, and execution of this Agreement by
Sichenzia Ross Friedman Ference LLP, counsel to the Company; and (c) he
understands the terms and consequences of this Agreement and is fully aware of
its legal and binding effect.
 
K. Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
[Signature follows]
 
7

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 
 

  IN VERITAS MEDICAL DIAGNOSTICS, INC.          
 
By:
/s/ Martin Thorp       Name: Martin Thorp       Title: Chief Financial Officer  
                            /s/ Graham Cooper       GRAHAM COOPER  


 
 
 
 
 
 
 
 
 
 
 
 
 
8